DETAILED ACTION
This Final action is in response to an amendment filed 12/21/21.  Currently claims 1-5, 7-9, 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in US 2018/0033831 (hereinafter An).

Regarding claim 7, An discloses a touch device (An’s Figs. 1 and par. 2, 55), comprising: 
a substrate (Figs. 5B, 19A and par. 91: SUB); 
a touch electrode disposed on the substrate (An’s Fig. 8 and par. 133: see TSCL2); 

a conductive line (An’s Fig. 19A and par. 219: MTL1, MTL2 and CL portions of TW) connected to the touch electrode (An’s Fig. 9 par. 150), wherein the conductive line comprises:
a first trace disposed on the substrate (An’s Fig. 19A and par. 219: MTL1); and 
a second trace disposed on the first trace (An’s Fig. 19A and par. 219: MTL2); 
wherein the insulating layer is disposed between the first trace and the second trace (An’s Fig. 19A: see ISL between MTL1 and MTL2); 
wherein the second trace comprises a plurality of connection parts (An’s Fig. 19A and par. 219: see CL) passing through the insulating layer (An’s Fig. 19A: CL through ISL) and connected to the first trace (An’s Fig. 19A and par. 219-220), and one of the plurality of connection parts is adjacent to another one of the plurality of connection parts (An’s Figs. 19A-B: see CL to the left adjacent to middle CL); and 
wherein a portion of the first trace continuously extends from the one of the plurality of connection parts to the another one of the plurality of connection parts (An’s Figs. 19A and par. 219-220: see MTL1 continuous under CL to the left to CL to the middle), and a portion of the second trace continuously extends from the one of the plurality of connection parts to the another one of the plurality of connection parts (An’s Figs. 19A and par. 219-220: see MTL2 continuous over CL to the left to CL to the middle).
An fails to explicitly disclose a touch electrode disposed on the insulating layer. However, because An does disclose a touch electrode disposed on an insulating layer (An’s Fig. 8 and par. 133: see TSCL2 on TS-IL1), the touch sensing unit TS including the touch electrode and a wiring part TW (An’s par. 150) and the wiring part TW including the insulating layer (An’s Fig. 19A: see ISL of TW), thus, it would have been obvious to one of ordinary skill in the art that An’s touch electrode (An’s Fig. 8: see TSCL2) can be disposed on the insulating layer (An’s Fig. 19: see ISL equivalent to TS-IL1 of An’ Fig 8) in order to obtain the predictable result of forming a conductor over an insulating layer formed over the encapsulation layer (An’s Figs. 8 and 19).
Regarding claim 8, An discloses wherein the substrate comprises a first bending portion (An’s Figs. 1-4 and par. 57, 64, 75, 83: substrate with bending portion BA or BA1).

Regarding claim 9, An discloses wherein the substrate further comprises a main portion (An’s Figs. 1-4 and par. 57, 64, 75, 83: non-bending portion NBA), the first bending portion is located at a side of the main portion (An’s Figs. 1, 3), and a greatest curvature of the first bending portion (An’s Figs. 1B-1C, 3B, 4B and par. 60: curvature when BA is folded or bent) is greater than a greatest curvature of the main portion (An’s Figs. 1-4 and par. 57, 75, 83: NBA does not bend). 
Allowable Subject Matter
Claims 1-5 are allowed. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Applicant arguments presented on the Remarks filed 12/21/21 with respect to amended claim 1 are persuasive. Nor does any prior art disclose ALL limitations as described in claim 1. Dependent claims 2-5 are allowed for at least the same reason. The same arguments and reason for allowance applies to claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/21/21 with respect to the 103 rejection of claim 7 have been fully considered but they are not persuasive. On the Remarks pgs. 11-12 Applicant argues that because there is no overlapping between the touch electrode TE in the display area DA and the wiring TW in the non-display area NDA (An’s Figs. 9, 11), there is no obvious reason for the touch electrode TE to be disposed on the insulating layer (mapped to ISL on DAM region of non-display area in An’s Fig. 19A) because doing so would increase the thickness of the device and cause unnecessary use of materials.  The office must respectfully disagree; An clearly discloses the touch electrode deposited on an insulating layer (An’s Fig. 8: see electrode TSCL2 on insulator TS-IL1 in display area DA), An just doesn’t explicitly disclose the insulator TS-IL1 to be the insulating layer previously described in the claim (mapped to An’s Fig. 19A: see ISL on DAM member in the non-display area NDA). Both insulators (An’s Fig. 8: TS-IL1 and Fig. 19: ISL) are deposited over a conductor (An’s Fig. 8: TS-CL1 and Fig. 19A: MTL1) formed over the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621